DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Group I, Claims 1-10, in the reply filed on 03/21/2022 is acknowledged.

Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/21/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2014/0097534).
Chang et al. discloses, as shown in Figures, a semiconductor device comprising:
	a semiconductor die (110) with a metallization layer (106) comprising a first metal (Cu, Ni, Ag, [0023]) with a comparatively high melting point;
	a die carrier (120) comprising a second metal (Cu, [0019]) with a comparatively high melting point;
	a first intermetallic compound (upper portion 104) arranged between the semiconductor die and the die carrier and comprising the first metal (Cu, Ni, Ag) and a third metal (Sn, [0020]) with a comparatively low melting point;
	a second intermetallic compound (lower portion of 104) arranged between the first intermetallic compound and the die carrier and comprising the second metal (Cu) and the third metal (Sn); and
	precipitates of a third intermetallic compound (102, 103) arranged between the first intermetallic compound and the second intermetallic compound and comprising the third metal (Sn) and a fourth metal (Ag, [0020]) with a comparatively high melting point.

Regarding claim 2, Chang et al. discloses the first metal (Ni, Ag, [0023]) and the second metal (Cu, [0019]) are different metals.

Regarding claim 3, Chang et al. discloses the first metal (Cu, [0023]) and the second metal (Cu, [0019]) are the same metals.

Regarding claim 4, Chang et al. discloses the first metal and the second metal are each one of Cu, Ni, NiV, NiP, Ag, Al, Au, Pd or Pt.

Regarding claim 5, Chang et al. discloses the third metal is one of Sn, SnAgCu, In, Zn or Ga [0020].

Regarding claim 6, Chang et al. discloses the fourth metal is one of Ag, Au, Pt or Pd [0020].

Regarding claim 7, Chang et al. discloses a diameter of each precipitate is less than 60% of a thickness of the first and second intermetallic compounds combined [Figures].

Regarding claim 8, Chang et al. discloses the precipitates are arranged in a plane [Figures].

Regarding claim 9, Chang et al. discloses the precipitates are arranged halfway between the semiconductor die and the die carrier [Figures].

Regarding claim 10, Chang et al. discloses the precipitates are disjointed inclusions within the first and second intermetallic compounds [Figures].

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US 2016/0049564).
Chu et al. discloses, as shown in Figures, a semiconductor device comprising:
	a semiconductor die (L20) with a metallization layer (M20) comprising a first metal (Ni, [0081]) with a comparatively high melting point;
	a die carrier (L10/M10) comprising a second metal (Ni, [0081]) with a comparatively high melting point;
	a first intermetallic compound (upper portion Ni3Sn4, [0079]) arranged between the semiconductor die and the die carrier and comprising the first metal (Ni) and a third metal (Sn) with a comparatively low melting point;
	a second intermetallic compound (lower portion Ni3Sn4, [0079]) arranged between the first intermetallic compound and the die carrier and comprising the second metal (Ni) and the third metal (Sn); and
	precipitates of a third intermetallic compound (Ag3Sn, [0079]) arranged between the first intermetallic compound and the second intermetallic compound and comprising the third metal (Sn) and a fourth metal (Ag) with a comparatively high melting point.

Regarding claim 3, Chu et al. discloses the first metal (Ni, [0081]) and the second metal (Ni, [0081]) are the same metals.

Regarding claim 4, Chu et al. discloses the first metal and the second metal are each one of Cu, Ni, NiV, NiP, Ag, Al, Au, Pd or Pt.

Regarding claim 5, Chu et al. discloses the third metal is one of Sn, SnAgCu, In, Zn or Ga [0079].

Regarding claim 6, Chu et al. discloses the fourth metal is one of Ag, Au, Pt or Pd [0079].

Regarding claim 7, Chu et al. discloses a diameter of each precipitate is less than 60% of a thickness of the first and second intermetallic compounds combined [Figure 16].

Regarding claim 8, Chu et al. discloses the precipitates are arranged in a plane [Figure 16].

Regarding claim 9, Chu et al. discloses the precipitates are arranged halfway between the semiconductor die and the die carrier [Figure 16].

Regarding claim 10, Chu et al. discloses the precipitates are disjointed inclusions within the first and second intermetallic compounds [Figure 16].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2016/0049564) in view of Chang et al. (US 2014/0097534).
Chu et al. discloses the claimed invention including a semiconductor device as explained in the above rejection.  Chu et al. does not disclose the first metal (Ni) and the second metal (Ni) are the same metals.  Chu et al. does not disclose the first metal and the second metal are different metals.  However, Chang et al. discloses the first metal (Ni, Ag, [0023]) and the second metal (Cu, [0019]) can be the same or different metals.  Note Figures of Chang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first metal and the second metal of Chu et al. being the different metals, such as taught by Chang et al. since the first metal and the second metal are commonly used to form the metallization layer and they are interchangeable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897